ORMOND, J
There is no difference whatever, in coming to the conclusion, that a mistake was - made in drawing this bond for title, and that the north half of the north-east quarter of section nine, was inserted, instead of the east half of the south east quarter of the same section. This reconciles the statements of both parties, and accords with the design of the purchase. It is easy to perceive how such a mistake might be made; the parties being, as it appears, at a place remote from the land, when the contract was made, and the writings executed, and having no map of the section before them at the time, showing the relative position of the different parcels of which it was composed.
But this is not the case made by the complainant. Neither the original, or amended bill, alledge a mistake in drawing the bond for title; but the gravamen of the case, especially as it is more fully and deliberately set forth in the amended bill, is, that Brassfield fraudulently represented the seve*577eral parcels of which the tract was composed, to be adjoining-each other, and forming a compact body, “and the north half of the north-east quarter, as lying along aside the other lands, and containing upon it, an eligible situation for building, which made it desirable to the tract,” when in fact the north half quarter section above described, is altogether separate from the rest of the tract, and has not the advantage ascribed to it by the vendor.
It is unnecessary to consider whether such a representation as this, involving as it does, a mathematical impossibility, which the least reflection, or examination, would have shown to be incorrect, could be considered a fraud, because Brassfield denies having made any representation whatever, in reference to this particular piece of land, or that he sold, or intended to sell it; and there is no proof to countervail his denial. Upon the ground of fraud, then, the complainant has wholly failed to make out his case, and is not entitled to relief.
It has been already stated, that there can be no reasonable doubt entertained, that a mistake was made in drawing the title bond, but that mistake cannot be rectified on this bill, not only because that is not the purpose of the bill, but because the bill expressly negatives the idea of any mistake, and also, because in the amended bill, it is in effect alledged, there was no mistake — that the complainant intended to purchase, and Brassfield to sell, the north half of the north-east quarter, and the prayer is to rescind the contract, for the fraudulent representations of the vendor, in regard to this particular piece of land. It is true, Brassfield, in his answer, admits there was a mistake, and that the east half of the north-east quarter, which lay alongside the rest of the land, admitted on both sides to be correctly described, was the land which was really sold; but this will not aid the complainant. He is entitled to relief according to the allegations and prayer of the bill, when such allegations are admitted to be true, or their truth established by proof. To rectify this mistake upon this bill, would not be merely to grant relief without an allegation of the fact, but it would be to grant relief in direct opposition to the allegations, and prayer of the bill.
*578The reasons against allowing compensation for the supposed deficiency, are if possible still stronger than those already stated, against correcting the mistake. All that the complainant could ask, upon a bill properly framed, would be that he should get the land he purchased. It would be obviously unjust, after he had lain by for four years, that he should come into a Court of Chancery, and cast upon the vendor, the depreciation of the price of a portion of the tract, omitted out of the contract by mistake. To meet this objection, it is now urged, that the eighty acres of land, not included in the bond for title, is now covered by the liens of judgments obtained against Brassfield, since the land was purchased. If it was necessary to decide this question, we should be inclined to think, that the omission to insert in the bond for title, a part of the land actually sold, would not enable a judgment creditor to claim it in virtue of his lien, whatever the rule might be as to a bona fide purchaser from Brassfield without notice. The bond for title is merely evidence of the contract, and if the contract was reformed by a court of Chancery, the vendee would be reinvested with all his rights under the contract, so far at least as it did not interfere with other rights, acquired without notice of the mistake.
It is however a sufficient answer to all this reasoning, that the bill is not framed for this purpose.
The decree of the Chancellor, dismissing the bill, must be affirmed.